DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 02/25/2021. 
The application has claims 1-9 present. All the claims have been examined.
The information disclosure statement (IDS) submitted on 02/25/2021 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	In summary, Claims 1-8 recites a “a program stored in a recording medium” storing instructions that perform various functions.  In the Specification on paragraph 78, the definition doesn't limit it to a statutory medium.  Thus, the broadest, reasonable interpretation encompasses nonstatutory subject matter (transmission media, signal per se) that is unpatentable under 35 U.S.C. 101.
	Accordingly, Claims 1-8 fails to recite statutory subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the phrase, "the e-book producing program is configured to be in combination with hardware to perform an e-book producing method" renders the claim indefinite because is not understood/clear how a program can be configured to be in combination with hardware. See MPEP § 2173.05(d).
Dependent claims 2-8 are also rejected for their dependency and none adds or clarify the issues presented by claim 1. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for” or “unit.. for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “unit configured for” are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim(s) 9, the claim elements starting with “unit configured for" (all of them) are a limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. No clear algorithm is shown in the specification to correspond to each of the claimed means.  This is required as described in MPEP 2181 II.B.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR101371406) English translation in view of Lee et al (US 20150302242), in view of Park (KR20100063475) English translation.
In regards to claims 1 and 9,  Cho teaches an e-book producing program stored in a recording medium, wherein the e-book producing program is configured to be in combination with hardware to perform an e-book producing method, the method comprising: receiving an original content including a text information (See at least fig. 4a-b and para 36, 65-66, Figure 4a shows the display which shows the original copy PDF document); extracting the text information from the original content (see para 54-55, 67, claim 1, the process of extracting all kinds of the texts of the original copy PDF document); 
Cho doesn’t specifically teach converting the text information into a vector image information by reconstructing a format of the text information into a vector image format
Lee teaches converting the text information into a vector image information by reconstructing a format of the text information into a vector image format (see fig 3A-3D, 4, 17 and at least para 13-14, 89-92, 123, 125, 142; acquires text (handwritten content) and generates vector images from the content and generates a file).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lee to modify the teachings of Cho, user is provided with content been automatically classified in digital form (par. 10) and the use of vector image provides editing flexibility to edit the image. 
Cho doesn’t specifically teach selecting an identical vector image information whose data values corresponding to the text information being identical to each other from among the vector image information based on a vector graphic data value calculated in the process of converting the text information into the vector image information; and reconstructing a data structure in which the identical vector image information is stored, based on the vector graphic data value.
Park teaches selecting an identical vector image information whose data values corresponding to the text information being identical to each other from among the vector image information based on a vector graphic data value calculated in the process of converting the text information into the vector image information; and reconstructing a data structure in which the identical vector image information is stored, based on the vector graphic data value (page 7 lines 7-20; making the conversion. When the conversion is already available using referencing info of the converted and thus removing redundancy).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Park to modify the teachings of Cho, since it would provide means for saving storage by not having repetitions and redundancy (page 7 lines 7-20).

In regards to claim 4, Cho doesn’t specifically teach wherein the selecting the identical vector

Park teaches wherein the selecting the identical vector image information includes: comparing vector graphic values corresponding to each of the vector image information and selecting the vector image information having identical vector graphic data value to each other as the identical vector image information (see page 7 lines 7-20; makes comparison in order to determine if there is already identical data available and then uses the available data by using referencing info of the converted and thus removing repetition, additional processing for conversion and redundancy).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Park to modify the teachings of Cho, since it would provide means for saving storage by not having repetitions and redundancy (page 7 lines 7-20).

In regards to claim 7, Cho doesn’t specifically teach wherein the reconstructing the data structure includes: generating the vector graphic data value corresponding to each of the identical vector image information as a common reference data; and matching each matrix information corresponding to each of the identical vector image information on the common reference data and storing the matching result.
Park teaches generating the vector graphic data value corresponding to each of the identical vector image information as a common reference data; and matching each matrix information corresponding to each of the identical vector image information on the common reference data and storing the matching result  (see page 7 lines 7-20; making conversions and using ID information (reference data). The system makes comparison in order to determine if there is already identical data available and then uses the available data by using referencing info of the converted and thus removing repetition, additional processing for conversion and redundancy).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Park to modify the teachings of Cho, since it would provide means for saving storage by not having repetitions and redundancy (page 7 lines 7-20).

In regards to claim 8, Cho doesn’t specifically teach wherein the reconstructing the data structure further includes: deleting the vector graphic data value selected as the common reference data for each of the identical vector image
Park teaches wherein the reconstructing the data structure further includes: deleting the vector graphic data value selected as the common reference data for each of the identical vector image (see page 2 lines 31-34, page 7 lines 7-20, page 8 line 29-32; removes duplicate information, deleting redundant information).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Park to modify the teachings of Cho, since it would provide means for saving storage by not having repetitions and redundancy (page 7 lines 7-20, page 8 line 29-32).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Lee, Park as applied to claims above, in view of Misawa (US 20040165782)

In regards to claim 2, Cho doesn’t specifically teach generating a contour line of a character included in the text information and calculating coordinates and numerical information on a plurality of 
Misawa teaches generating a contour line of a character included in the text information and calculating coordinates and numerical information on a plurality of lines constituting a shape of the text information; and reconstructing the format of the text information into the vector image format based on calculated coordinates and the numeral information (See fig. 1, paragraphs 111-112, teaches a receives the binary image 103, and creates character region coordinates 106 by detecting a character region by, for example, contour line tracking of pixels having a predetermined value (e.g., black pixels).  The character region coordinates 106 are information indicating the position (coordinates) and size of the character region.  Obviously, when the region specifying unit A 104 specifies a character region, the position and size of a natural (grayscale) image region, other than the character region, which indicates a natural image such as a photograph or illustration are specified.  In addition, attribute information (character or image) for specifying the type of each region is created separately...A region specifying unit B 105 receives the character region coordinates 106 created by the binary image 103 and region specifying unit A 104, and specifies the position and size of each character (unit character region) in the character region.  For the sake of simplicity, assume that in this embodiment, information about the position and size of each unit character region is added to the character region coordinates 106.  In addition, a binary image (partial binary image 107) in each character region is created from the character region coordinates 106 created by the region specifying unit A 104.)  
Therefore, it would have been obvious by one of ordinary skilled in the art before the effective filling date of the invention to modify the program of Cho-Lee to by Misawa, since Misawa’s teaching provide an image processing technique which can create a good reconstructed image and can perform image compression without degrading the image quality of a compression target (see para 8).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Lee, Park and Misawa as applied to claims above, in view of Walton et al (US 7710428)

In regards to claim 3, Cho-Lee teach text converted to vector images as provided in claim 2 above, but don’t specifically teach storing the text information in a SVG (Scalable Vector Graphics) file format which have a vector graphic value and a matrix information.
However, Walton teaches storing the text information in a SVG (Scalable Vector Graphics) file format which have a vector graphic value and a matrix information (see col 3 lines 57-64, claim 8; storing images, vector images as svg).
Therefore, it would have been obvious by one of ordinary skilled in the art before the effective filling date of the invention to modify the program of Cho-Lee to by Walton, since it provides benefits for storage, scalability and configurability (see col 3 lines 57-64).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Lee, Park as applied to claims above, in view of Reyes et al. (US 20190197134)

In regards to claim 5, Cho teaches extracting a meta information about the text information from the original content and generating a collected data (See fig. 4a-b and paragraphs 12, 45-48, 65-66, and claim 5, extracting domain and coordinate information of text and image information (layout). Also see paragraph 69 and fig. 4c, collecting font information of the original pdf file. Also see fig. 3, step S311, layout extraction), 

Park teaches wherein the selecting the identical vector image information includes: selecting the identical vector image information by additionally using part or all of the collected data 
 (see page 7 lines 7-20; makes comparison in order to determine if there is already identical data available and then uses the available data by using referencing info of the converted and thus removing repetition, additional processing for conversion and redundancy).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Park to modify the teachings of Cho, since it would provide means for saving storage by not having repetitions and redundancy (page 7 lines 7-20).
Cho doesn’t specifically teach the matrix information corresponding to each of the vector image information.
Reyes teaches the matrix information corresponding to each of the vector image information (see para 30, 70; teaches using matrix data associated to vector data to match forms) .
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Reyes to modify the teachings of Cho-Park, since it would provide means for matching data which enhances the comparison step of the process.

In regards to claim 6, Cho doesn’t specifically teach  wherein the selecting the identical vector image information includes: selecting the vector image information whose the data values and a style information corresponding to the text information are identical to each other as the identical vector image information based on the collected data and the matrix information corresponding to each of the vector image information.
 (see page 7 lines 7-20; makes comparison in order to determine if there is already identical data available and then uses the available data by using referencing info of the converted and thus removing repetition, additional processing for conversion and redundancy).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Park to modify the teachings of Cho, since it would provide means for saving storage by not having repetitions and redundancy (page 7 lines 7-20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144







/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144